Citation Nr: 1725146	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-01 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD), claimed as heart attack, to include as secondary to service-connected anxiety and depression disorder.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1989 to May 1992.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified in a video conference hearing before the undersigned Veterans Law Judge (VLJ) in June 2013.  A transcript of the hearing is of record.

The Board previously remanded this matter in January and December 2015 for further evidentiary development.  The case has now returned to the Board for additional appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  An April 2009 VA mental health treatment note stated that the he has received SSA disability benefits since 2004 for his heart, anxiety, and depression.  Additionally, a February 2009 letter from SSA also indicated that the Veteran was in receipt of disability benefits.  VA has a statutory duty to assist a claimant in obtaining relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  See 38 U.S.C.A. § 5103A(b), (c)(3); 38 C.F.R. § 3.159(c)(1).  As the SSA records are potentially relevant to the claims on appeal, they must be obtained on remand.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).



Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA any copies of records pertaining to the Veteran's claim(s) for disability benefits along with the record relied upon concerning the claim(s).  If such records are unavailable, the reason for their unavailability must be explained for the record.  The procedures set forth in 38 C.F.R. § 3.159(c) regarding requesting records from Federal facilities must be followed.  All records and/or responses received must be associated with the claims file.

2.  The AOJ should then readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a SSOC and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




